Citation Nr: 0624797	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a rating decision in August 2001 involved clear and 
unmistakable error by not assigning two separate evaluations 
of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active naval service from February 1979 to 
September 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2003 by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

FINDING OF FACT

A rating decision in August 2001 assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 
6260, for the veteran's service-connected bilateral tinnitus.  

CONCLUSION OF LAW

The rating decision in August 2001, which did not assign two 
separate evaluations of 10 percent for tinnitus, did not 
involve clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 
7105(b)(1), (c) (West 2002); 38 C.F.R. § 3.105(a) (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The VCAA 
does not apply to the issue of whether there was CUE in the 
August 2001 rating decision in this case.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001); Parker v. Principi, 15 
Vet. App. 407 (2002).

The August 2001 rating decision granted entitlement to 
service connection for tinnitus and assigned a disability 
evaluation of 10 percent effective October 1, 2000.  

Clear and unmistakable error (CUE) is special type of error; 
it is an error which the claimant alleges was made in a prior 
rating decision which the claimant did not appeal within the 
one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
Previous determinations which were final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2005).  

The veteran and his representative have alleged that the 
veteran is entitled to two evaluations of 10 percent for his 
service-connected disability of tinnitus, specifically a 
10 percent evaluation for each ear, and that the failure by 
VA to grant two separate 10 percent ratings for tinnitus by 
the August 2001 rating action which granted his claim of 
entitlement to service connection for tinnitus (and which he 
did not appeal to the Board) involved CUE.  The Board does 
not agree.    

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260 which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  

The veteran's service-connected tinnitus was assigned the 
maximum schedular rating available for tinnitus by the August 
2001 rating decision.  38 C.F.R. §4.87, Diagnostic Code 6260.  
As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the August 
2001 rating decision which assigned one 10 percent evaluation 
for tinnitus most definitely did not involve CUE, and the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  




ORDER

A rating decision in August 2001, which did not assign two 
separate evaluations of 10 percent for tinnitus, not having 
involved CUE, the appeal is denied. 


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


